DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Regarding 103 rejection, Applicant argues in substance that Ji fails to disclose “based on the resource information on the demodulation reference signal port included in the demodulation reference signal resource”
In response to argument, Examiner respectfully disagree.  Nory, in combination with Ji, teaches all limitations of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 of US Patent 10,911,282, hereafter Patent’282, in view of Ji et al (USPN 2015/0163782) and Nory et al (USPN 2013/0044727).

	Regarding claim 1, claim 1 of Patent’282 discloses 
	A wireless communication method, comprising: (see line 1)
	acquiring, by a first device, resource information on a demodulation reference signal resource used for transmission of a control channel; (see lines 2-3)
	determining, by the first device, a resource location of the control channel based on the resource information on the demodulation reference signal resource; and (see lines 5-7)
	transmitting, by the first device, the control channel to a second device using the demodulation reference signal resource and the resource location (see lines 10-11)
	Patent’282 does not expressly disclose resource information on a demodulation reference signal resource; a resource location of the control channel based on the resource information on the demodulation reference signal resource; the control channel to a second device using the demodulation reference signal resource and the resource location
 	Ji discloses demodulation reference signal resource used for transmission of a control channel (acquires mapping information of DMRS to resource(s) in PRB for transmission of control channel [0013-0015, 0052-0058], FIGs. 1, 2
	a resource location of the control channel based on the resource information on the demodulation reference signal resource (determines remaining REs for mapping control channel based on mapping of DMRS [0013-0015, 0052-0058], FIGs. 1, 2
	transmit the control channel to a second device using the demodulation reference signal resource and the resource location (transmits control channel to UE using DMRS and mapped REs [0013-0015, 0052-0058], FIGs. 1, 2
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “resource information on a demodulation reference signal resource; a resource location of the control channel based on the resource information on the demodulation reference signal resource; the control channel to a second device using the demodulation reference signal resource and the resource location” as taught by Ji into Patent’s282’s system with the motivation to enable a base station to configure resources for transmission of DMRS and control channel to a particular UE (Ji, paragraph [0013-0015, 0052-0058], FIGs. 1, 2
 	Combined system of Patent’282 and Ji does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included
	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Patent’282’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6

	Regarding claim 4, Patent’282 discloses time domain resource location for control channel.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, 16 recite the limitation “…the resource information on the demodulation reference signal port included in the demodulation reference signal resource” which makes the claims indefinite.  DMRS port is also known as antenna port, see Nory paragraph [0053], hence it’s unclear if Applicant intended to claim “…demodulation reference signal included in the demodulation reference signal resource” or “…demodulation reference signal information included in the demodulation reference signal resource”.  Examiner will interpret as best understood. 
Claims 3-5, 8-10, 13-15, 18-20 are rejected for claiming dependency from the above rejected claims.
Claims 3, 8, 13, 18 recite the limitation “wherein the demodulation reference signal resource comprises a demodulation reference signal sequence” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “wherein the demodulation reference signal resource comprises a demodulation reference signal sequence in addition to the demodulation reference signal port” or not.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-11, 14-16, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (USPN 2015/0163782) in view of Nory et al (USPN 2013/0044727).

 	Regarding claim 11, Ji discloses 
	a first device, comprising: (base station, comprising [0067-0071], FIG. 4
	a processor configured to: (processor/controller [0108, 0068]
	acquire resource information on a demodulation reference signal resource used for transmission of a control channel (acquires mapping information of DMRS to resource(s) in PRB for transmission of control channel [0013-0015, 0052-0058], FIGs. 1, 2
	determine a resource location of the control channel based on the resource information on the demodulation reference signal resource (determines remaining REs for mapping control channel based on mapping of DMRS [0013-0015, 0052-0058], FIGs. 1, 2
	transmit the control channel to a second device using the demodulation reference signal resource and the resource location (transmits control channel to UE using DMRS and mapped REs [0013-0015, 0052-0058], FIGs. 1, 2
	Ji does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6

	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Ji’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6

Claim 1 is rejected under based on similar ground(s) provided in rejection of claim 11.

	Regarding claim 16, Ji discloses
	a device, comprising: (UE comprising [0072-0074]
	a processor configured to: (controller/processor [0073, 0108]
	acquire resource information on a demodulation reference signal resource used for reception of a control channel (acquire REs to which DMRS is mapped for control channel reception [0059-0066, 0014, 0016], FIGs. 3, 5
	determine a resource location of the control channel based on the resource information on the demodulation reference signal resource, wherein the resource location is different from the first type of transmission resource (determine location of REs in RB in which control channel is mapped to, based on DMRS mapping [0060-0065, 0054], FIGs. 2, 3
	receive the control channel using the demodulation reference signal resource and the resource location (receive control channel in mapped REs and DMRS in corresponding REs [0059-0065]
	Ji does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Ji’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6

Claim 6 is rejected under based on similar ground(s) provided in rejection of claim 16.

	Regarding claims 4, 9, 14, 19, Ji discloses “wherein the resource location comprises a time domain resource location of the control channel” REs in RB in which control channel is mapped to are time domain based resource [0055, 0060-0065, 0032, 0040], FIG. 14

	Regarding claims 5, 10, 15, 20, Ji discloses “wherein the resource location comprises a frequency domain resource location of the control channel” resource includes frequency domain of control channel [0013-0016, 0040, 0102-0104]


Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Nory and in further view of Shi et al (EP2830384B1).

	Regarding claims 3, 8, 13, 18, combined system of Ji and Nory does not expressly disclose “wherein the demodulation reference signal resource comprises a demodulation reference signal sequence”
	Shi discloses “wherein the demodulation reference signal resource comprises a demodulation reference signal sequence” DMRS sequence provided to UE by base station for receiving control channel [0004, 0009-0012, 0026, 0037, 0038]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal sequence” as taught by Shi into Ji’s system with the motivation to enable a UE to receive control channel while minimizing interference [0004-0008].


Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPN 2015/0163781) in view of Nory et al (USPN 2013/0044727).

	Regarding claim 1, Kim discloses 
	a wireless communication method, comprising: (method for transmitting control channel by base station comprising [0102, 0012, 0048], FIGs. 10, 11
	acquiring, by a first device, resource information on a demodulation reference signal resource used for transmission of a control channel (base station determine/acquire resource information for DMRS in a second group of OFDM symbol, e.g. second group of OFDM symbols 5, 6, 9, 10, 12, 13, for transmission of DMRS used in transmission of control channel [0102, 0111, 0112, 0030-0035], FIGs. 10, 11
	determining, by the first device, a resource location of the control channel based on the resource information on the demodulation reference signal resource (base station determines a resource in first group of OFDM symbol, e.g. first group of OFDM symbols 3, 4, 7, 8, 11, in light of OFDM symbols used for DMRS, for transmitting control channel [0102, 0111, 0112, 0030-0035], FIGs. 10, 11
	transmit, by the first device, the control channel to a second device using the demodulation reference signal resource and the resource location (bases station transmits control channel utilizing DMRS and location resources [0102, 0111-0115, 0030-0035], FIGs. 10, 11
 	Kim does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Kim’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6

	Regarding claim 6, Kim discloses 
	a wireless communication method, comprising: (method for receiving control channel by UE [0113-0115, 0030-0034], FIG. 12
	acquiring, by a device, resource information on a demodulation reference signal resource used for reception of a control channel (receiving, by UE, configuration comprising resource in RB for DMRS for receiving control channel [0111-0115, 0031, 0032], FIGs. 8, 9, 12
	determining, by the device, a resource location of the control channel based on the resource information on the demodulation reference signal resource, wherein the resource location is different from the first type of transmission resource (determine search spaces for resource location of control channel based on configuration information [0112-0115], FIGs. 4, 12
	receiving, by the device, the control channel using the demodulation reference signal a resource and the resource location (UE receiving control channel using search space and DMRS signal transmitted in a resource [0111-0115, 0031, 0032], FIGs. 8, 9, 12
 	Kim does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Kim’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6


Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ji and in further view of Nory.

	Regarding claim 11, Kim discloses 
	a first device, comprising: (base station comprising [0012, 0048]
	acquire resource information on a demodulation reference signal resource used for transmission of a control channel (determine/acquire resource information for DMRS in a second group of OFDM symbol, e.g. second group of OFDM symbols 5, 6, 9, 10, 12, 13, for transmission of DMRS used in transmission of control channel [0102, 0111, 0112, 0030-0035], FIGs. 10, 11
	determine a resource location of the control channel based on the resource information on the demodulation reference signal resource (determine a resource in first group of OFDM symbol, e.g. first group of OFDM symbols 3, 4, 7, 8, 11, in light of OFDM symbols used for DMRS, for transmitting control channel [0102, 0111, 0112, 0030-0035], FIGs. 10, 11
	transmit the control channel to a second device using the demodulation reference signal resource and the resource location (transmits control channel utilizing DMRS and location resources [0102, 0111-0115, 0030-0035], FIGs. 10, 11
	Kim does not expressly disclose 	a processor configured to: 

	Ji discloses a processor configured to: (processor/controller operable for control channel transmission [0108, 0068, 0013-0015, 0052-0058], FIGs. 1, 2
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a processor configured to” as taught by Ji into Kim’s system with the motivation to enable a processor operating inside a base station to execute software instructions to perform the steps in an automated manner.
 	Combined system of Kim and Ji does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Kim’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6

	Regarding claim 16, Kim discloses
	a device, comprising (UE comprising [0005, 0049]
	acquire, by a device, resource information on a demodulation reference signal resource used for reception of a control channel (receiving, by UE, configuration comprising resource in RB for DMRS for receiving control channel [0111-0115, 0031, 0032], FIGs. 8, 9, 12
	determine, by the device, a resource location of the control channel based on the resource information on the demodulation reference signal resource, wherein the resource location is different from the first type of transmission resource (determine search spaces for resource location of control channel based on configuration information [0112-0115], FIGs. 4, 12
	receive, by the device, the control channel using the demodulation reference signal a resource and the resource location (UE receiving control channel using search space and DMRS signal transmitted in a resource [0111-0115, 0031, 0032], FIGs. 8, 9, 12
	Kim does not expressly disclose 	a processor configured to: 

	Ji discloses a processor configured to: (processor/controller operable for control channel transmission [0108, 0073, 0013-0015, 0052-0058], FIGs. 1, 2
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a processor configured to” as taught by Ji into Kim’s system with the motivation to enable a processor operating inside a UE to execute software instructions to perform the steps in an automated manner.
 	Combined system of Kim and Ji does not expressly disclose wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included

	Nory discloses wherein the demodulation reference signal resource comprises a demodulation reference signal port (DMRS port used for transmission of control channel [0053-0057], FIGs. 3, 6
	resource location of control channel based on resource information on the demodulation reference signal port included (location of PDCCH/EPDDH based on DMRS port information [0038-0043, 0053, 0054], FIGs. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the demodulation reference signal resource comprises a demodulation reference signal port; resource location of control channel based on resource information on the demodulation reference signal port included” as taught by Nory into Kim’s system with the motivation to enable a base station to transmit control channel and DMRS for decoding to UE (Nory, paragraph [0053-0057], FIGs. 3, 6


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Han et al (USPN 20130215842)	FIG. 10
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469